ORDER

PER CURIAM.
Defendant Lufunso Newsome (“New-some”) appeals from the trial court’s judgment entered upon his convictions by a jury in the Circuit Court of St. Louis City of kidnapping, Section 565.110, RSMo 2000, second degree domestic assault, Section 565.073, RSMo 2000, third degree domestic assault, Section 565.074, RSMo 2000, and unlawful use of a weapon, Section 571.030, RSMo 2000. The trial court sentenced Newsome as a prior and persistent offender to twelve years’ imprisonment.
In his only point on appeal, Newsome argues the trial court erred in failing to declare a mistrial sua sponte when the prosecutor allegedly personalized her closing argument to the jury. Newsome argues that a mistrial should have been declared because the prosecutor’s statements violated his due process rights to a fair trial before a fair and impartial jury.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).